DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0076], line 2:  The term "values" should be corrected to read -- behaviors --.
Also, the Paragraph recites determining in-use values at 1104; but drawing Figure 11 step 1104 uses the term behaviors not values.  Additionally, later in the same paragraph the term in-use behaviors is used within the spec with respect to step 1104.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected because of the following informalities:
Regarding claim 1,
 claim line 8:  The first occurrence of the article "the" should be deleted.
Regarding claim 2,
Claim 2 includes an incomplete sentence.
Regarding claim 3, 
claim lines 2 and 4:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 3:  The phrase -- one or more -- should be inserted prior to the term "valves". It is not clear when the one or more valves of claim 1 became a plurality of valves (the valves).
 Applicant needs to maintain consistency in the terminology used.
claim lines 5 and 6:  The terms -- plurality of -- should be inserted prior to the term "in-use".
Regarding claim 4, 
claim line 2:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 10:  The terms -- plurality of -- should be inserted prior to the term "in-use".
Regarding claim 5,
claim line 2:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 4:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 5:  The conjunction -- and -- should be inserted after the semicolon.
claim line 6:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".
Regarding claim 6, 
claim lines 4, 6, 7, and 10:  The phrase -- one or more valves" should be used to replace each occurrence of the term "valve".  Applicant is claiming one or more valves; and the claims should maintain consistency in the terminology used.
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 7:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 9:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".

Regarding claim 7, 
claim line 2:  The term "valve" should be corrected to read -- valves --.
Regarding claim 8, 
claim line 3:  The terms -- plurality of -- should be inserted prior to the term "baseline"; and the term “behavior” should be corrected to read – behaviors --.
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "in-use"; and the term “behavior” should be corrected to read – behaviors --.
claim line 8:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".
Regarding claim 9, 
claim line 2:  The terms -- plurality of -- should be inserted prior to the term "baseline". 
claim line 3:  The terms "of the" should be corrected to read -- or more --.
claim line 4:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 6:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".
Regarding claim 10, 
claim lines 2 and 10:  The term "marker" should be corrected to read -- one or more markers --. 
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 7:  The terms -- plurality of -- should be inserted prior to the term "in-use".
Regarding claim 11, 
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 7:  The terms -- plurality of -- should be inserted prior to the term "in-use".
Regarding claim 12, 
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "baseline".

Regarding claim 14, 
claim line 14:  The first occurrence of the article "the" should be deleted.
Regarding claim 15, 
claim lines 2 and 4:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 3:  The terms -- one or more -- should be inserted prior to the term "valves".
claim lines 5 and 6:  The terms -- plurality of -- should be inserted prior to the term "in-use".
Regarding claim 16, 
 claim lines 2 and 8:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 10:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 15:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".
Regarding claim 17, 
 claim lines 1 and 6:  The terms -- plurality of -- should be inserted prior to the term "baseline".
 claim lines 4 and 6:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 5:  The conjunction -- and -- should be inserted after the semicolon.
Regarding claim 18, 
claim lines 4, 5, 7, 8, and 11:  The phrase -- one or more valves" should be used to replace each occurrence of the term "valve".  
 claim line 5:  The punctuation – semicolon – should be inserted at the end of the phrase.
claim lines 6 and 10:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim lines 8 and 10:  The terms -- plurality of -- should be inserted prior to the term "in-use".
claim line 11:  The terms -- plurality of -- should be inserted prior to the term "in-use"; and the term “behavior” should be corrected to read – behaviors --.
claim line 12:  The terms -- plurality of -- should be inserted prior to the term "baseline"; and the term “behavior” should be corrected to read – behaviors --.
Regarding claim 19, 
 	claim line 4:  The terms -- plurality of -- should be inserted prior to the term "baseline"; and the term “behavior” should be corrected to read – behaviors --.
claim line 6:  The terms -- plurality of -- should be inserted prior to the term "in-use"; and the term “behavior” should be corrected to read – behaviors --.
claim lines 6-7:  The terms “a first vibration” should be deleted.
Regarding claim 20, 
claim line 5:  The terms -- plurality of -- should be inserted prior to the term "baseline".
claim line 7:  The second occurrence of the phrase “of the one or more valves” should be deleted as the phrase is redundant.
claim lines 12 and 13:  The terms -- plurality of -- should be inserted prior to the terms “baseline” and "in-use".
Remaining claims are objected at least based on their dependencies.
 Appropriate correction is required.




 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 12, and 15 are
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding  claim 3,

claim line 6:  The phrase "the pressure chamber" lacks antecedent basis.  It is not clear if the chamber and the pressure chamber are the same structure.

Regarding  claim 5,

claim line 4:  The phrase "the in-use values" lacks antecedent basis.  Applicant has previously used in-use behaviors.  How are a plurality of in-use behaviors different than in-use values? Some clarification is needed.

Regarding  claim 8,

claim lines 3-4 and 6-7:  It is not clear what is meant by the term "proximal".  The term "proximal" is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear how far away from the one or more valves the first and second vibrations can be measured and still be deemed to be proximal to the one or more valves.  Additionally, do the two instances of the term "proximal" within the claim have the same meaning? 

Regarding  claim 12,
claim line 2:  The phrase "the seals" lacks antecedent basis.
claim lines 3 and 4:  Applicant recites the term “in-use values”  It is not clear if the plurality of in-use behaviors are the same or different from the now recited in-use values”  Some clarification is needed. Besides,  The phrase “the baseline values” lacks antecedent basis. Applicant has previously used plurality of baseline behaviors.  How are a plurality of baseline behaviors different than baseline values? Some clarification is needed.

Regarding  claim 15,

claim lines 6 and 7:  The phrase "the pressure chamber" lacks antecedent basis.  It is not clear if the chamber and the pressure chamber are the same structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12, 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, (US20200370988A1, “Rogers”) in view of Kar (US 20130218484 A1, “Kar”).

Regarding independent claim 1,
Rogers discloses a method for controlling a pump in a drilling system, the method comprising:
determining a plurality of baseline behaviors (e.g., baseline pressure measurements in outlet valves e.g., ¶0054 and Fig.9: 413) for one or more valves (e.g., Fig.3: 228/238) of the pump (202);
determining a plurality of in-use behaviors (e.g., irregular operational pressure measurements in outlet valves e.g., ¶0054 and Fig.9: 414) for the one or more valves (Fig.3: 228/236/238/240) of the pump (202/201), wherein each of the plurality of in-use behaviors are determined based on one or more measurements from one or more sensors (e.g., pressure sensors 205/206);
comparing the in-use behaviors and the baseline behaviors (e.g., ¶0054¶0101 or Figs.5-18 comparison measurements during baseline and operational or in-use periods).
Roger fails to disclose forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves.
Kar, in ¶0010-¶0012 and ¶0063-¶0066 and Figs.8-9 teaches forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life (Fig. 8: step 872) of the at least one of the one or more valves (Fig.3: 200- ¶0063-64 a confidence level can be calculated for identified faults, reliability models of failure modes of the pump can be derived from previous data or baseline, models can be input to the pump monitoring system, and based upon the current operating and vibration data, a failure mode severity, a risk of operating the pump, or a remaining useful life of the component can be predicted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kar’s monitoring method and forecasting a remaining useful life of the at least one of the one or more Roger’s valves based on the comparison of the in-use behaviors and the baseline behaviors. One of ordinary skill in the art would know it makes executing preventative maintenance in the most operational efficient and cost-effective way.

Regarding claim 2, which depends on claim 1,
Roger further discloses comprising replacing at least part of the at least one of the one or more valves in response to forecasting the remaining useful life of the [valves] (e.g.,¶0103- If one or more of the inlet and outlet valves were deemed or otherwise determined as being operationally unhealthy, and it is based on the comparison of e.g., 510 and 502 and threshold 516, such inlet and outlet valves may then be replaced or repaired).

Regarding claim 3, which depends on claim 1,
Roger further discloses determining the baseline behaviors comprises performing a first static pressure test of a chamber (210) of the pump (201/202), the chamber being sealed (¶0082- sealing material of valves) using the valves (228/236/238), wherein at least one of the baseline behaviors comprises a first pressure drop rate (e.g., ¶0005 pressure measurements at inlet and outlet-and e.g., in figs.5-18 teaches rate measurements for both baseline e.g., 510 and in-use period 502 in fig.18) in the chamber (210); determining the in-use behaviors (e.g., ¶0005 pressure measurements at inlet and outlet-and e.g., in figs.5-18 teaches measurements for both baseline and in-use period) comprises performing a second static pressure test of the pressure chamber (210), wherein at least one of the in-use behaviors comprises a second pressure drop rate in the pressure chamber (210); and comparing comprises comparing the first and second pressure drop rates (comparison of 502 and 510 as disclosed in e.g., fig. 18).

Regarding claim 4, which depends on claim 1,
Roger further discloses wherein determining the baseline behaviors comprises:
measuring a first pressure (measured by pressure sensors 205/206 during baseline-e.g., ¶0030 recites the position measurements as operational measurements during baseline) in a chamber of the pump; measuring a first position (measured by position sensor 209/211 during baseline-¶0048 and e.g.,¶0030 recites the position measurements as operational measurements during baseline) of a piston (222) in the chamber (210); associating the first position with the first pressure (e.g., ¶0036-each fluid displacing member 222, while the fluid displacing member 222 moves out of the fluid pressurizing chamber 218, as indicated by arrow 221); and determining a baseline pressure response (measurements baseline pressures 510 in fig.18) to piston position (measuring piston 222 with sensor 209 associated with pressurizing/depressurizing fluid with piston 222) based at least in part on the associated position and pressure, wherein at least one of the baseline behaviors comprises the baseline pressure response (e.g., 413); measuring the in-use behaviors (e.g., in-use pressures 502 in fig.18 or 414 in fig.8) comprises: measuring a second pressure (figs.5-18 measuring pressure during operational period) in the chamber (210); measuring a second position (using 211/209) of the piston (222) in the chamber (210); and determining an in-use pressure response (e.g., 502) to piston position (222) based at least in part on the associated second position and second pressure (e.g. ¶0048); and comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline and in-use pressure responses (at least figs.5-18).

Regarding claim 8, which depends on claim 1,
Roger further discloses further comprising causing a vibration response (using sensor 207 and ¶207¶0007¶0030¶0046¶0066) to fluid flow past at least one of the one or more valves (228/236/238), wherein: determining the baseline behavior (¶0030) comprises measuring a first vibration (using vibration sensor 207) proximal to the at least one of the one or more valves (e.g., 236/238) when the at least one of the one or more valves is closed (¶0046- frequency of vibrations experienced by the fluid section 210, which in turn may be indicative of operational phase and frequency of pumping operations and/or closing of the fluid inlet and fluid outlet valves 228, 236); determining the in-use behavior comprises (¶0007- teaching measurements during baseline and in-use or operational periods with different sensors 204-205-206-207-209-211) measuring a second vibration a first vibration proximal to the at least one of the one or more valves when the at least one of the one or more valves is closed (¶0046 frequency of vibrations experienced by the fluid section 210, which in turn may be indicative of operational phase and frequency of pumping operations and/or closing of the fluid inlet and fluid outlet valves 228, 236); and comparing the baseline behaviors and the in-use behaviors comprises comparing the first and second vibrations (¶0046-monitoring system with Vibration sensors 207 and e.g., in summary invention and e.g., ¶0030 discloses that behaviors of pump using different sensors including vibration sensor is measured/compared during both operational and historical or baseline)

Regarding claim 9, which depends on claim 1,
Roger further discloses wherein: determining the baseline behaviors comprises measuring a first resonant frequency of the one of the valves; determining the in-use behaviors comprises measuring a second resonant frequency of the one or more valves; and comparing the baseline values and the in-use values comprises comparing the first and second resonant frequencies (¶0046- teaches measuring frequency of vibration using vibration sensor 207¶0007 and ¶0030 teaches all measurements with different sensors during baseline and operational periods that are in-use periods and at least fig.18 teaches comparison of in-use and baseline to be used for determining malfunction or any unhealth conditions).


Regarding claim 12, which depends on claim 1,
	Roger fails to disclose further comprising: determining a confidence level in the determination that at least one of the seals is worn based on a number of in-use values that differ from the baseline values, or based on an amount by which one or more of the in-use values differs from one or more of the baseline values corresponding thereto, or a combination thereof.
Kar in e.g., Figs.8-9 and ¶0011-¶0013 and ¶0063-¶0066 teaches a model of pump monitoring system and decision support subsystem 836 that evaluates whether any of the defect frequencies 842-852 match in block 854 and calculate the condition indicator for each failure mode, subsystem and systems using subsystem processes and determines if any of the condition indicators is greater than any of the alarm thresholds 814 in block 860 a reliability or risk in block 862 is calculated. The processing circuitry outputs remaining useful life of components 872 and determining confidence level 932 for identified faults based on normalizing the input signals and using the normalized input signals to identify a defect. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kar to determining a confidence level in the determination that at least one of Roger’s seals is worn based on a number of in-use values that differ from the baseline values, or based on an amount by which one or more of the in-use values differs from one or more of the baseline values corresponding thereto, or a combination thereof. One of ordinary skill in the art would know standard deviation and determining confidence level as modeling tools to calculate the useful life of different components. 

Regarding independent claim 14,
Roger discloses a system for pumping fluid into a well, the system comprising:
a pump (201/202) comprising one or more valves (228/236/238);
a leakage detection system (e.g., abstract and ¶0030¶0053-¶0054 irregular pressure measurements in operational phase because of leaking valves) coupled to the pump (201/202) and comprising one or more sensors (pressure sensors 205/206 position sensors 211 /209 vibration sensor 207); and
a processor (300/204) coupled to the leakage detection system (200), the processor configured to perform operations by executing computer-readable instructions stored on a non-transitory computer-readable medium (204/300), the operations comprising:
determining a plurality of baseline behaviors (e.g., fig.18 510 or 413 in fig.9) for the one or more valves (228/236/238);
determining a plurality of in-use behaviors (e.g., 502 or 414) for the one or more valves (238), wherein each of the plurality of in-use behaviors are determined based on one or more measurements from the one or more sensors (205/206/207/209/211);
comparing the in-use behaviors and the baseline behaviors (fig.18).
Roger fails to disclose forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves.
Kar, in ¶0010-¶0012 and ¶0063-¶0066 and Figs.8-9 teaches forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life (Fig. 8: step 872) of the at least one of the one or more valves (Fig.3: 200- ¶0063-64 a confidence level can be calculated for identified faults, reliability models of failure modes of the pump can be derived from previous data or baseline, models can be input to the pump monitoring system, and based upon the current operating and vibration data, a failure mode severity, a risk of operating the pump, or a remaining useful life of the component can be predicted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kar’s monitoring method and forecasting a remaining useful life of the at least one of the one or more Roger’s valves based on the comparison of the in-use behaviors and the baseline behaviors. One of ordinary skill in the art would know it makes executing a preventative maintenance in the most operational efficient and cost effective way.

Regarding claim 15, which depends on claim 14,
Roger further discloses determining the baseline behaviors comprises performing a first static pressure test of a chamber (210) of the pump (201/202), the chamber being sealed (¶0082- sealing material of valves) using the valves (228/236/238), wherein at least one of the baseline behaviors comprises a first pressure drop rate (e.g., ¶0005 pressure measurements at inlet and outlet-and e.g., in figs.5-18 teaches rate measurements for both baseline e.g., 510 and in-use period 502 in fig.18) in the chamber (210); determining the in-use behaviors (e.g., ¶0005 pressure measurements at inlet and outlet-and e.g., in figs.5-18 teaches measurements for both baseline and in-use period) comprises performing a second static pressure test of the pressure chamber (210), wherein at least one of the in-use behaviors comprises a second pressure drop rate in the pressure chamber (210); and comparing comprises comparing the first and second pressure drop rates (comparison of 502 and 510 as disclosed in e.g., fig. 18).

Regarding claim 16, which depends on claim 14,
Roger further discloses wherein determining the baseline behaviors comprises:
measuring a first pressure (measured by pressure sensors 205/206 during baseline-e.g., ¶0030 recites the position measurements as operational measurements during baseline) in a chamber of the pump; measuring a first position (measured by position sensor 209/211 during baseline-¶0048 and e.g., ¶0030 recites the position measurements as operational measurements during baseline) of a piston (222) in the chamber (210); associating the first position with the first pressure (e.g., ¶0036-each fluid displacing member 222, while the fluid displacing member 222 moves out of the fluid pressurizing chamber 218, as indicated by arrow 221); and determining a baseline pressure response (measurements baseline pressures 510 in fig.18) to piston position (measuring piston 222 with sensor 209 associated with pressurizing/depressurizing fluid with piston 222) based at least in part on the associated position and pressure, wherein at least one of the baseline behaviors comprises the baseline pressure response; measuring the in-use behaviors (e.g., in-use pressures 502 in fig.18) comprises: measuring a second pressure in the chamber (210); measuring a second position of the piston (222) in the chamber (210); and determining an in-use pressure response (502) to piston position (222) based at least in part on the associated second position and second pressure (e.g., ¶0048); and comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline and in-use pressure responses (at least figs.5-6 or fig.18).

Regarding claim 19, which depends on claim 1,
Roger in e.g., Figs.2-3 and ¶0046 ¶0052 discloses wherein the leakage detection system comprises a vibration sensor (207) positioned in or on the pump (201/202), the operations further comprising causing a vibration response (¶0046¶0078) to fluid flow past at least one of the one or more valves (236/238), wherein: determining the baseline behavior (¶0030) comprises measuring a first vibration proximal to the at least one of the one or more valves (238/236) when the at least one of the one or more valves is closed (¶0048¶0078); determining the in-use behavior (¶0030) comprises measuring a second vibration a first vibration proximal to the at least one of the one or more valves when the at least one of the one or more valves is closed; and comparing the baseline behaviors and the in-use behaviors comprises comparing the first and second vibrations (¶0007- teaching measurements during baseline and in-use or operational periods with different sensors 204-205-206-207-209-211-comparison of behavior of system during baseline and in-use operation for different sensors for monitoring system 200 shown in different figures 5-18).


Regarding independent claim 21,
Roger in figs.1-18 discloses a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system (processor 300/304), cause the computing system to perform operations, the operations comprising: determining a plurality of baseline behaviors (¶0030- different sensors during historical or in-use operation of pump) for one or more valves (236/238) of a pump (201/202), wherein the baseline behaviors comprise at least two of a static pressure, a pressure response to a position (position sensor211/ displacement element 222) of a piston (222) of the pump (201/202), vibration in the pump (207), resonant frequency (¶0046) of the one or more valves (236/238); determining a plurality of in-use behaviors (¶0030- different sensors during historical or in-use operation of pump) for the one or more valves (236/238) of the pump (201/202), wherein each of the plurality of in-use behaviors are determined based on one or more measurements from one or more sensors (205/207/211); comparing the in-use behaviors and the baseline behaviors (figures 5-17 and ¶0054). 
Roger fails to disclose forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves.
Kar, in ¶0010-¶0012 and ¶0063-¶0066 and Figs.8-9 teaches forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves (¶0063-64 a confidence level can be calculated for identified faults, reliability models of failure modes of the pump can be derived from previous data or baseline, models can be input to the pump monitoring system, and based upon the current operating and vibration data, a failure mode severity, a risk of operating the pump, or a remaining useful life of the component can be predicted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kar’s monitoring method and forecasting a remaining useful life of the at least one of the one or more Roger’s valves based on the comparison of the in-use behaviors and the baseline behaviors. One of ordinary skill in the art would know it makes executing a preventative maintenance in the most operational efficient and cost-effective way.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 above, and further in view of BEISEL (WO 2019132953 A1, “BEISEL”).

Regarding claim 5, which depends on claim 1,
	 Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶007 and ¶0030 about various sensor type and measurements during current and historical/baseline measurements).
However, Roger fails to explicitly disclose determining the baseline behaviors comprises measuring a baseline stress in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use stress.

Biesel in figs. 1-4 teaches a pump monitoring system 200 coupled to a pump 100 measuring stress (203) in the housing 106 of the pump 100 (e.g., ¶0031¶0034,¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beisel’s pump monitoring system and measuring stress in Roger’s housing of the pump as taught by Biesel and determining the baseline behaviors comprises measuring a baseline stress in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use stress. One of ordinary skill in the art would know the operations of valves on the fluid on pressure pump causes vibrations/strain and a measurable amount of stress in the housing of the pump that is useful to monitor pumps to identify failures to make a more reliable pump monitoring system.

Regarding claim 17, which depends on claim 14,
Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶007 and ¶0030 about various sensor type and measurements during current and historical/baseline measurements).
However, Roger fails to explicitly disclose determining the baseline behaviors comprises measuring a baseline stress in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use stress.
Biesel in figs. 1-4 teaches a pump monitoring system 200 coupled to a pump 100 measuring stress (203) in the housing 106 of the pump 100 (e.g., ¶0031 ¶0034,¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beisel’s pump monitoring system and measuring stress in Roger’s housing of the pump as taught by Biesel and determining the baseline behaviors comprises measuring a baseline stress in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use stress. One of ordinary skill in the art would know the operations of valves on the fluid on pressure pump causes vibrations/strain and a measurable amount of stress in the housing of the pump that is useful to monitor pumps to identify failures to make a more reliable pump monitoring system.

Claim 6 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 and 14 above, and further in view of MIN (KR 102202367 B1, “MIN”).

Regarding claim 6, which depends on claim 1,
Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶007 and ¶0030 about various sensor type and measurements during current and historical/baseline measurements).
Roger fails to disclose further comprising emitting a light from one side of at least one of the one or more valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior.
MIN in figs.5a-5b teaches emitting a light (light emitting unit 110) from one side of at least one of the one or more (sealings door 20) toward an opposite side (light sensing unit 120) of the at least one of the one or more sealings (20), wherein the one or more sealings (20) are configured to at least partially obstruct the light when the sealing is closed (fig.5b) and at least partially permit passage of the light when the sealing is open (fig.5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MIN’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as a practical and sensitive means to monitor mechanical parts for sealings wear outs.
Roger teaches measurement with different sensors during baseline and in-use or during operation and comparison of different behaviors during these two time periods for Roger’s pump monitoring system (e.g., ¶0030 of Roger). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emitting a light from one side of at least one of the one or more Roger’s valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior as taught by MIN to increase versatility marketability of the monitoring system of Roger.

Regarding claim 18, which depends on claim 14,
Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶007 and ¶0030 about various sensor type and measurements during current and historical/baseline measurements).
Roger fails to disclose further comprising emitting a light from one side of at least one of the one or more valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior.
MIN in figs.5a-5b teaches emitting a light (light emitting unit 110) from one side of at least one of the one or more (sealings door 20) toward an opposite side (light sensing unit 120) of the at least one of the one or more sealings (20), wherein the one or more sealings (20) are configured to at least partially obstruct the light when the sealing is closed (fig.5b) and at least partially permit passage of the light when the sealing is open (fig.5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MIN’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as an practical and sensitive means to monitor mechanical parts for sealings wear outs.
Roger teaches measurement with different sensors during baseline and in-use or during operation and comparison of different behaviors during these two time periods for Roger’s pump monitoring system (e.g., ¶0030 of Roger). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emitting a light from one side of at least one of the one or more Roger’s valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior as taught by MIN to increase versatility marketability of the monitoring system of Roger.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Roger, Kar, and MIN as applied to claim 6 above, and further in view of Waxman (US 20190145891 A1, “Waxman”).

Regarding claim 7, which depends on claim 6,
Roger fails to disclose wherein emitting the light comprises emitting the light only when the at least one of the one or more valve is closed.
Roger teaches different sensors to check valve leakages because of degradation of sealings (at least ¶0082).
MIN teaches program instructions that can be executed through various computer means and recorded in a computer-readable medium. The computer-readable medium may include program instructions, data files, data structures, and the like alone or in combination for various modifications (see last paragraph MIN before claims).
Waxman in ¶0189 teaches emitting light only where it is needed at any given moment to allow the sensor to detect the possible presence of gaseous emissions without wasting energy to illuminate portions of a site that are not being addressed by the sensor at the given moment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MIN’s emitting the light only when the at least one of the one or more Roger’s valve is closed. One of ordinary skill in the art would know determining degradation of sealings by detecting light only when valves are closed is possible therefore may permit light emitting only when valve is closed at least for cost effective purposes.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 above, and further in view of Puri (US 20040115818 A1, “Puri”).

Regarding claim 10, which depends on claim 1,
Roger discloses determining the baseline behaviors and determining the in-use behaviors and comparing comprises comparing behaviors and sensor outputs during baseline and in-use periods (at least ¶0030 and aforementioned citations).
Roger  fails to disclose further comprising embedding one or more markers within a valve element of at least one of the one or more valves, wherein the marker comprises a material that is detectable in a fluid pumped by the pump, and wherein the material is released into the fluid in response to the valve element being worn.
Puri in e.g., Fig.3 teaches comprising embedding one or more markers (chemical material layer 34) within a[n] element (wall of 32) of at least one of the one or more [vessel 30], wherein the marker (34) comprises a material (chemical e.g.,¶0042) that is detectable in a fluid [leaked fluid] , and wherein the material (chemical in layer 34) is released into the fluid in response to the [vessel] element being worn (e.g.,¶0042 is wall is worn leaked fluid changes the color detecting leakage resulting a worn wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Puri’s marker in monitoring system of Rogers and within a valve element of at least one of the one or more valves, wherein the marker comprises a material that is detectable in a fluid pumped by the pump, and wherein the material is released into the fluid in response to the valve element being worn, wherein: determining the baseline behaviors comprises determining a first amount of the material present in the fluid downstream from the pump; determining the in-use behaviors comprises determining a second amount of the material present in the fluid downstream from the pump; and comparing comprises comparing the first and second amounts of the material of the marker in the fluid downstream from the pump. One of ordinary skill in the art would know detecting a leak site by detecting a discoloration of materials and/or an emission of odors resulting from chemical reactions and use it for an efficient means to detect leakage of a pump valve from wear out valve sealings. 

Regarding claim 20, which depends on claim 1,
Roger discloses wherein the one or more valves (236/238) comprise a valve element configured to engage a seat and seal (e.g., ¶0083-Valve leakage may also or instead be caused by debris being stuck between the moving portion of the valve and the valve seat, preventing the moving portion of the valve to seal against the valve seat).
Roger fails to disclose wherein the leakage detection system (200/300) further comprises a marker embedded in the seal, the marker being configured to be released into fluid pumped by the pump in response to wear on the valve element.
Puri in e.g., Fig.3 teaches the leakage detection system further comprises a marker (chemical material layer 34) embedded in the (wall 32), the marker (34) being configured to be released into fluid (e.g., ¶0042 is wall is worn leaked fluid changes the color detecting leakage resulting a worn wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Puri’s marker in monitoring system of Rogers and the leakage detection system (200/300) further comprises a marker embedded in the seal, the marker being configured to be released into fluid pumped by the pump in response to wear on the valve element. One of ordinary skill in the art would know detecting a leak site by detecting a discoloration of materials and/or an emission of odors resulting from chemical reactions and use it for an efficient means to detect leakage of a pump valve from wear out valve sealings. 

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 above, and further in view of Puri and LEE (KR 20180075943 A, “LEE”)

Regarding claim 11, which depends on claim 1,
Roger fails to disclose further comprising embedding a marker within a valve element of at least one of the one or more valves, wherein the marker comprising a plurality of different materials that are successively released into a fluid pumped by the pump in response to the valve element being worn, wherein: determining the baseline behaviors comprises determining one or more first amounts of one or more of the plurality of different materials found in the fluid; determining the in-use behaviors comprises determining one or more second amounts of one or more of the plurality of different materials found in the fluid; comparing comprises comparing the one or more first amounts and the one or more second amounts.
Puri in e.g., Fig.3 teaches comprising embedding one or more markers (chemical material layer 34) within a[n] element (wall of 32) of at least one of the one or more [vessel 30], wherein the marker (34) comprises a material (chemical e.g.,¶0042) that is detectable in a fluid [leaked fluid] , and wherein the material (chemical in layer 34) is released into the fluid in response to the [vessel] element being worn (e.g.,¶0042 is wall is worn leaked fluid changes the color detecting leakage resulting a worn wall).
LEE in Fig.1 teaches the marker 200 comprising a plurality of different materials (300a, 300b, 300c) that are successively released into a fluid (leaked fluid fallen into housing 200 via holes 210 for sensors 100 that detect leakage by dissolved chemicals 300a, 300b, 300c).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 above, and further in view of ITO (WO 2020077469 A1, “ITO”).

Regarding claim 13, which depends on claim 1,
Roger fails to explicitly discloses further comprising determining a sampling rate for the one or more sensors from which the in-use behaviors are determined wherein determining the sampling rate comprises performing a sweep of different sampling frequencies for each of the one or more sensors.
ITO  teaches a method for acquiring data relating to the performance of a downhole pump comprising determining a sampling rate (e.g., ¶0011,0013¶0017¶0018¶0023¶0030-¶0031) the one or more sensors (pressure sensor at least in ¶0028).
Roger teaches measurement with different sensors during baseline and in-use or during operation and comparison of different behaviors during these two time periods for Roger’s pump monitoring system (e.g., ¶0030 of Roger). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a sampling rate for the one or more Roger’s sensors from which the in-use behaviors are determined wherein determining the sampling rate comprises performing a sweep of different sampling frequencies for each of the one or more sensors as taught by ITO. One of ordinary skill in the art would know sensors should have a sufficient sampling rate for analyzing a downhole pump for fault conditions and increasing the sampling rate if one or more fault conditions are identified (suggested by ITO in e.g., ¶0011, ¶0023) and adding it to the comparison of behaviors would enhance the reliability and accuracy of monitoring models.



Claims 1, 14, and 21 also is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of Pandurangan, (US 10317875 B2, “Pandurangan”).

Roger discloses a method for controlling a pump in a drilling system, the method comprising:
determining a plurality of baseline behaviors (e.g., baseline pressure measurements in outlet valves e.g., ¶0054 and Fig.9: 413) for one or more valves (e.g., Fig.3: 228/238) of the pump (202);
determining a plurality of in-use behaviors (e.g., operational pressure measurements in outlet valves e.g., ¶0054 and Fig.9: 414) for the one or more valves (Fig.3: 228/236/238/240) of the pump (202/201), wherein each of the plurality of in-use behaviors are determined based on one or more measurements from one or more sensors (e.g., pressure sensors 205/206);
comparing the in-use behaviors and the baseline behaviors (e.g., ¶0054¶0101 or Figs.5-18 comparison measurements during baseline and operational or in-use periods).
Roger fails to disclose forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves.
Pandurangan, in e.g., C.8 L.43-50 teaches forecasting, based on the comparison of the in-use behaviors and the baseline behaviors, a remaining useful life of the at least one of the one or more valves (processor send out remaining life of pump components using various analyzing trends in peak count data, in C.7 L.34-39 teaches baseline measurements of data peaks performed during e.g., an initial time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forecasting a remaining useful life of the at least one of the one or more Roger’s valves based on the comparison of the in-use behaviors and the baseline behaviors as taught by Pandurangan. One of ordinary skill in the art would know it makes executing a preventative maintenance in the most operational efficient and cost-effective way (as suggested by Pandurangan in C.8 L.48-50).

Claim 6-7 and 18 also rejected under 35 U.S.C. 103 as being unpatentable over Roger and Kar as applied to claim 1 and 14 above, and further in view of Discenzo (US 20080041141 A1, “Discenzo”) and Levine (US 20120308409 A1, “Levine”).

Regarding claim 6, which depends on claim 1,
Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶007 and ¶0030 about various sensor type and measurements during current and historical/baseline measurements).
Roger fails to disclose further comprising emitting a light from one side of at least one of the one or more valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior.
Levine in e.g., Fig. 39 and ¶0246-¶0247 teaches emitting a light (from source 222) from one side of at least one of the one or more (separating object 211 in fluid chamber) toward an opposite side (sensor 223 on opposite sides)  of the at least one of the one or more (separating object 211 in fluid chamber), wherein the one or more (separating object 211 in fluid chamber)  are configured to at least partially obstruct the light when the chamber is closed (¶0247– when 211 obstructs the light and indicated by sensor) and at least partially permit passage of the light when the chamber is open (¶0247 when 211 is not obstructing the light from 222 sensor 223 detect light indicating the situation). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Levine’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as an practical and sensitive means to monitor mechanical parts for sealings wear outs.
Discenzo in e.g., Fig. 2A and ¶0057 teaches emitting a light (from source 210) from one side of at least one of the one or more (structure 220/230) toward an opposite side (sensor 240 on opposite side) and the analysis component 250 can be utilized to determine the condition of the structure, such as mechanical wear and alignment.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Discenzo’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as a practical and sensitive means to monitor mechanical parts for sealings wear outs.
Roger teaches measurement with different sensors during baseline and in-use or during operation and comparison of different behaviors during these two time periods for Roger’s pump monitoring system (e.g., ¶0030 of Roger). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emitting a light from one side of at least one of the one or more Roger’s valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior as taught by Levin and Discenzo to increase versatility marketability of the monitoring system.

Regarding claim 7, which depends on claim 6,
Roger fails to disclose wherein emitting the light comprises emitting the light only when the at least one of the one or more valve is closed.
Roger teaches different sensors to check valve leakages because of degradation of sealings (at least ¶0082).
Discenzo in e.g., Fig. 2A and ¶0057 teaches the analysis component 250 can be utilized to determine the condition of the structure, such as mechanical wear and alignment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Discenzo’s emitting the light only when the at least one of the one or more Roger’s valve is closed. One of ordinary skill in the art would know determining degradation of sealings by detecting light only when valves are closed is possible therefore may permit light emitting only when valve is closed at least for cost effective purposes.

Regarding claim 18, which depends on claim 14,
Rogers teaches determining the baseline behaviors comprises measuring a baseline for different sensors in a housing of the pump; determining the in-use values comprises measuring an in-use stress in the housing of the pump; comparing the baseline behaviors and the in-use behaviors comprises comparing the baseline stress to the in-use (at least¶0030 about various sensor type and measurements during current and historical/baseline measurements).

Roger fails to disclose further comprising emitting a light from one side of at least one of the one or more valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior.
Levine in e.g., Fig. 39 and ¶0246-¶0247 teaches emitting a light (from source 222) from one side of at least one of the one or more (separating object 211 in fluid chamber) toward an opposite side (sensor 223 on opposite sides)  of the at least one of the one or more (separating object 211 in fluid chamber), wherein the one or more (separating object 211 in fluid chamber)  are configured to at least partially obstruct the light when the chamber is closed (¶0247– when 211 obstructs the light and indicated by sensor) and at least partially permit passage of the light when the chamber is open (¶0247 when 211 is not obstructing the light from 222 sensor 223 detect light indicating the situation). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Levine’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as an practical and sensitive means to monitor mechanical parts for sealings wear outs.
Discenzo in e.g., Fig. 2A and ¶0057 teaches emitting a light (from source 210) from one side of at least one of the one or more (structure 220/230) toward an opposite side (sensor 240 on opposite side) and the analysis component 250 can be utilized to determine the condition of the structure, such as mechanical wear and alignment.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Discenzo’s light source and sensor to detect Roger’s pump valves sealings. One of ordinary skill in the art would know optical sensors are used to monitor sealings and using them in leak detection systems as a practical and sensitive means to monitor mechanical parts for sealings wear outs.
Roger teaches measurement with different sensors during baseline and in-use or during operation and comparison of different behaviors during these two time periods for Roger’s pump monitoring system (e.g., ¶0030 of Roger). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to emitting a light from one side of at least one of the one or more Roger’s valves toward an opposite side of the at least one of the one or more valves, wherein the one or more valves are configured to at least partially obstruct the light when the valve is closed and at least partially permit passage of the light when the valve is open determining the baseline behaviors comprises determining when the light passes the valve; determining the in-use behavior comprises determining when the light passes the valve; and comparing the baseline behaviors and the in-use behaviors comprises comparing when the light passes the valve for the in-use behavior with when the light passes the valve in the baseline behavior as taught by Levin and Discenzo to increase versatility marketability of the monitoring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856